JUDGMENT ORDER
Thomas M. Hardiman, Circuit Judge
On March 22, 2017, the Supreme Court of the United States reversed this Court’s opinion and judgment entered May 21, 2015 and remanded the matter to this Court for further proceedings. The Supreme Court’s mandate issued on April 24, 2017.
Accordingly, it is hereby ORDERED that the opinion and judgment of this Court is hereby VACATED.
Upon consideration of the opinion of the Supreme Court, it is hereby ORDERED and ADJUDGED that the judgment of the United States District Court for the District of Delaware is hereby VACATED and the matter is REMANDED to the District Court with direction to VACATE the judgment of the U.S. Bankruptcy Court for the District of Delaware and *168REMAND the matter to the Bankruptcy-Court for further proceedings.